Citation Nr: 0724876	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left ankle strain, on appeal from the initial 
determination.


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from May 1997 to May 2001 
and from February 2003 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that assigned a 10 percent disability 
evaluation for left ankle strain, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.


FINDING OF FACT

The veteran's service connected left ankle strain results in 
no more than moderate limitation of motion of his left ankle 
and does not result in ankylosis or any malunion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This claim for an evaluation in excess of 10 percent for left 
ankle strain originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to this disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran filed his claim for service connection for 
residuals of left ankle strain in July 2004.  Service medical 
records reflect that the veteran twisted his left ankle 
during physical training in October 2003.  The veteran sought 
treatment for his ankle that same month; X-rays from November 
2003 suggested avulsion fracture or ligament tear.  X-rays 
from January 2004 showed abnormal ossification, and a March 
2004 MRI showed a slight abnormality of the talus.  The 
veteran reinjured his ankle in August 2004, and the treating 
physician noted swelling, bruising, and tenderness.  X -rays 
showed soft tissue swelling but no new fracture.  In a 
January 2005 rating decision the RO granted service 
connection for residuals of left ankle strain with an 
evaluation of 10 percent effective August 3, 2004.

VA medical examinations to determine the nature and extent of 
the veteran's disability of the left ankle were provided in 
November and December 2004, prior to the initial 
adjudication.  An additional VA examination was afforded in 
March 2006.  In considering these examination results along 
with all other evidence of record, the Board finds no 
evidence that the veteran's disability of the ankle satisfies 
the criteria necessary for a disability rating in excess of 
the current rating of 10 percent.  As explained in the 
following paragraphs, the Board has considered application of 
each Diagnostic Code relevant to the veteran's disability of 
the ankle.

The veteran's service-connected residuals of a left ankle 
sprain are rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum 20 percent 
rating is assigned for marked limitation of motion.  Normal 
range of ankle motion is identified as dorsiflexion of 0 to 
20 degrees and plantar flexion of 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2006).

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met for residuals of a left ankle sprain.  There is no 
objective evidence of marked limitation of motion of the left 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  
Results from the November 2004 VA examination showed left 
ankle dorsiflexion of 15 degrees, plantar flexion of 35 
degrees, and stability of the joints.  Following the most 
recent VA medical examination, in March 2006, the examiner 
noted that the left ankle dorsiflexion was 0 degrees with 
pain at 0 degrees, and plantar flexion was 50 degrees with 
pain at 50 degrees.  The Board finds that these range of 
motion findings do not characterize marked limitation of 
motion, nor has a medical professional ever characterized the 
veteran's limitation of motion as such.  

The March 2006 X-ray showed that the veteran has bony 
deformity of the distal medial malleolus, consistent with old 
avulsion injury.  There was no evidence of acute fracture.  
This is consistent with previous X-rays from December 2004 
and June 2005, which also showed no acute ankle injury.

In his July 2005 Notice of Disagreement, the veteran asserted 
that an x-ray taken prior to the initial adjudication shows 
three breaks in his left ankle.  The veteran also stated in 
his September 2005 substantive appeal that he has reinjured 
his ankle three times, resulting in "multiple fractures and 
a deformity."  However, the veteran, as a layman, is not 
competent to state that he fractured his ankle, a condition 
typically demonstrated by x-rays interpreted by a 
radiologist.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board has considered the veteran's claim for an 
evaluation in excess of 10 percent under DeLuca, 8 Vet. App. 
202.  The veteran has complained that his ankle pain has 
restricted his ability to run or engage in sports, as well as 
playing with his children.  The VA examiner in the March 2006 
examination stated that repeated motion increased the 
veteran's pain, but did not affect the active or passive 
range of motion.  The Board notes that during the March 2006 
VA examination, the veteran had a mild limp favoring the left 
ankle on heel and toe walking, and also some tenderness.  
These symptoms, however, are encompassed by the current 10 
percent rating, assigned for a "moderate" disability.  
Therefore, the Board finds an increased rating is not 
warranted upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 
the holding in Deluca.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  There is no evidence of ankylosis ratable under 
Diagnostic Codes 5270 and 5272.  Despite repeated imaging 
studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under 
Diagnostic Code 5273; or of astragalectomy residuals, ratable 
under Diagnostic Code 5274.  Thus, these provisions do not 
provide a basis for assigning a rating in excess of 10 
percent.

As the preponderance of evidence is against the veteran's 
claims, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.
The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in September 2004 and March 2006.  
In the September 2004 letter, the veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  This notice was provided to the veteran prior to 
initial adjudication of the claim by the RO in January 2005.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The veteran was given notice regarding assignment of 
disability ratings and effective dates in the March 2006 
letter.  Although the veteran was not given notice with 
regard to the degree of disability element prior to the 
initial adjudication, the March 2006 letter cured this 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  For 
this reason, the veteran was not prejudiced by the timing of 
the VCAA notice as to the degree of disability element.  
Regarding the timing as to notice of effective dates, this 
defect is moot because the RO granted the 10 percent 
disability rating effective the date that the veteran's 
initial claim was received.  As the Board has found that the 
evidence did not satisfy a rating higher than the grant by 
the RO, the issue of effective date for a rating greater than 
10 percent was never reached.  Therefore, this defect did not 
affect the outcome of the case, so there could be no 
prejudice.  Id. at 116.

Service medical records are associated with the claims file.  
VA medical records and reports have been obtained.  The 
veteran has not requested VA assistance in obtaining any 
other evidence.  The veteran was afforded appropriate VA 
examinations in November 2004, December 2004, and March 2006.
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for left ankle strain, on appeal from the initial 
determination, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


